Citation Nr: 1716676	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-25 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Attorney 


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran has active duty service from August 1960 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board acknowledges an extension request filed by the attorney in this case on May 3, 2017.  In light of this appeal being advanced on the docket and all issues being remanded for additional development, the Board will proceed with this appeal.  The attorney did not identify any specific evidence that he would submit during this period; he will have the opportunity to submit additional evidence during the period these claims are in remand status.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts his PTSD symptoms are worse than the currently assigned 30 percent disability rating.  The Board notes that the last VA examination was dated in September 2014.  The examiner determined the Veteran's symptoms produce occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Yet, the examiner also reported that Beck Depression Inventory and Anxiety Inventory tests indicated the Veteran's symptoms fell in the severe range, and impairment could not be separated between the multiple psychiatric diagnoses without speculation.  The Board finds the VA examiner's opinion of mild or transient symptoms is inconsistent with the Inventories which showed severe symptoms.  Furthermore, the examiner indicated the Veteran has no diagnosis of traumatic brain injury (TBI), however, the Veteran is service-connected for residuals of TBI.  As such, the Board finds a new VA examination is necessary. 

The Veteran asserts he has a neck disorder due to his in-service motor vehicle accident (MVA).  A June 2008 VA neurology record indicates the finding of a recent MRI was likely chronic degenerative joint disease and may or may not be related to his MVA.  Although the Veteran was offered a VA examination in June 2013, the Veteran refused.  The Veteran has since stated that he would attend a VA examination.  The Board finds a VA examination is necessary to determine the claim, and a remand is necessary. 

The remand regarding the claims discussed above could have an outcome regarding the TDIU issue; therefore, the issue of a TDIU is inextricably intertwined with the issues being remanded, and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment record. 

2.  Thereafter, schedule the Veteran for a VA examination to address the nature and etiology of any diagnosed cervical spine disorder.  The electronic folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

The examiner must opine whether it is at least as likely as not (50 percent probability or more) that any diagnosed cervical spine disability is related to any event or injury of his military service.  

A complete, well-reasoned rationale must be provided for any opinion offered.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  After directive #1 is completed, schedule the Veteran for a VA examination to address the severity of the Veteran's diagnosed PTSD.  The electronic folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

4.  Thereafter, the AOJ should readjudicate the claims, to include TDIU.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




